Citation Nr: 0009598	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.

3. Eligibility for Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 1997 by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The veteran died in May 1997, at the age of 68, of 
congestive heart failure.

2. There is no competent evidence of record to relate the 
veteran's death due to congestive heart failure to any 
treatment or lack thereof at the VA Medical Center nor is 
there any competent evidence to relate congestive heart 
failure to service or a service-connected disability.

3. The veteran was service-connected for traumatic arthritis 
of the right ankle, rated 20 percent disabling and scar, 
left below the knee amputation, rated 10 percent 
disabling.  The combined disability evaluation at the date 
of the veteran's death was 30 percent.

CONCLUSIONS OF LAW

1. The claims for service connection for the cause of the 
veteran's death and for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1151 are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. Eligibility for Dependent's Educational Assistance is not 
established.  38 C.F.R. § 3.807 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a), a VA claimant has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Initially, the Board notes that there is no evidence to 
relate congestive heart failure, the documented cause of the 
veteran's death, to his period of active duty from January 
1952 to January 1954.  In the absence of such evidence, no 
plausible basis for a well grounded claim for service 
connection for the cause of the veteran's death has been 
provided.  However, the appellant, the veteran's wife, has 
further argued that either mistreatment or the lack of 
treatment at a VA Medical Center in May 1997, caused or 
contributed to his death.  Review of the record reveals that 
she has not provided any competent evidence to support her 
assertions regarding any mistreatment or lack of treatment 
during the veteran's terminal hospitalization.

VA hospitalization records covering the period from May 3rd 
to May 7th, 1997 reflect that the veteran was admitted with 
complaints of chest pain.  He noted a recent history of 
increased shortness of breath, orthopnea, paroxysmal 
nocturnal dyspnea and generalized edema and that he had been 
bedridden.  The admitting diagnoses included chest pain, rule 
out myocardial infarction, congestive heart failure, diabetes 
mellitus, chronic renal insufficiency and coagulopathy.  It 
was noted that the veteran was difficult to treat secondary 
to a narrow margin between fluid overload and dehydration, 
leading to decreased renal function.  It was further noted 
that the veteran remained stable for several days with 
treatment and on the evening of May 7th, 1997, was found to 
be cyanotic and unresponsive with no pulse or breath sounds.  
Extensive efforts were undertaken to resuscitate the veteran 
which were unsuccessful.  The Death Certificate dated May 
9th, 1997, indicated that the veteran died as a consequence 
of congestive heart failure.

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, it must be shown that the veteran's death resulted 
from a disease or injury or an aggravation of an existing 
disease of injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination.  While the appellant's arguments summarized 
above have been carefully considered, there is no competent 
evidence of record to establish that there was any 
examination, treatment or hospitalization, or lack thereof by 
VA which either caused or contributed substantially or 
materially to the veteran's death or otherwise aided or lent 
assistance to the production of death.  The appellant's 
assertions in this case amount to mere speculation in the 
absence of any competent opinions to suggest any relationship 
between the veteran's congestive heart failure and any 
treatment or lack of treatment by VA.  Absent an opinion from 
a medical expert, the allegation that there is a relationship 
between these events which occurred at the VA hospital and 
the veteran's subsequent death by congestive heart failure is 
essentially unsupported lay speculation which may not form 
the basis for a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's unsupported assertions regarding the relationship 
between congestive heart failure and any treatment or lack of 
treatment by VA are found to be inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), she is 
not competent to determine that the etiology of a disability 
is related to any specific incident or event or any other 
disorder, or that any treatment or lack thereof contributed 
substantially to cause the veteran's death or hastened his 
death.  Such a relationship, which involves a medical 
diagnosis, must be identified by an appropriate medical 
expert.  As noted above, there is no medical evidence of 
record to support the appellant's assertions regarding this 
relationship.

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to her claim; however, through 
these statements alone, she cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to the 
cause of the veteran's death and it's relationship to service 
or any incident therein because the cause of the veteran's 
death and it's relationship to any causative factor or other 
disability, as noted above, are medical conclusions and lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a).

The Board notes that where the appellant has not met the 
burden of submitting evidence of a well-grounded claim, the 
VA has no duty to assist her in developing facts pertinent to 
her claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
her application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In this 
case, the appellant has not put VA on notice of the existence 
of any additional evidence that, if submitted, could make her 
claim well grounded.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991).

The Board acknowledges that it has decided the current appeal 
for service connection for the cause of the veteran's death 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether she will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that she has not been prejudiced by the decision 
herein as her claim, based upon the merits of the issue, 
inherently includes the assertion that it meets the threshold 
requirement of being well grounded.  See Meyer v. Brown, 9 
Vet. App. 425 (1996).

The Board has noted the accredited representative's argument 
in his February 2000 presentation that certain provisions of 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, (M21-1) are the 
equivalent of VA regulations and are applicable to the 
Board's decisions with respect to the duty to assist when a 
claim is found to be not well-grounded.  He argues that the 
Board should determine whether the RO has followed the 
guidelines set forth in M21-1 and, if not, remand the appeal 
for further development.  The Board is bound by the 
applicable statutes and regulations pertaining to VA and 
precedential opinions of the Office of the General Counsel of 
VA and is not bound by VA manuals, circulars or other 
administrative issues.  38 C.F.R. § 19.5.  The cited 
provisions have not been promulgated as regulations, nor have 
they been found to be substantive rules by the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
held that VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  Thus, the Board finds no basis upon which to comply 
with the representative's request in this regard.

II.  Dependents' Educational Assistance

The relevant sections of 38 C.F.R. § 3.807, provide that a 
surviving spouse of a veteran will have basic eligibility for 
dependents' educational assistance if the veteran was:

1. Was discharged form service under 
conditions other than dishonorable, or 
died in service; and

2. Has a permanent and total service-
connected disability; or

3. A permanent and total service 
connected disability was in existence 
at the date of the veteran's death; or

4. Died as a result of a service-
connected disability....

In this case, the veteran was honorably discharged from the 
service; however, he did not have a permanent and total 
service-connected disability.  In fact, the record reflects 
that he was service-connected for traumatic arthritis of the 
right ankle, rated 20 percent disabling and for scar, below 
the knee amputation, rated 10 percent disabling.  His 
combined disability evaluation at the time of his death was 
30 percent.  The record further reflects, as discussed above, 
that the veteran did not die as the result of a service-
connected disability.  

Accordingly, in view of the above, the appellant has failed 
to establish basic eligibility for Dependents' educational 
assistance.



ORDER

The appeal is denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

